Order, Supreme Court, New York County, entered on May 22, 1972, unanimously modified, on the law and the facts, to strike therefrom the provision that the “ enforcement of the contempt and commitment orders of this court is stayed pending determination of this motion ” and otherwise affirmed, without costs and without disbursements. The defendant’s remedy was to proceed promptly with the matter of a hearing before the Special Referee as directed by the court. Under the circumstances of this ease, it was improper as a matter of law and an improvident exercise of the discretion vested in the court to stay the enforcement of the prior contempt and commitment orders. In the interests of justice, however, the Special Referee, on the defendant’s submission to the jurisdiction of the process of this State and on his application, is directed to forthwith hear and report on the issue referred to him, and the court, on the coming in of the Referee’s report, shall render such order as is justified by law and in accordance with the proofs developed on the hearing before the Referee. Should the defendant desire a stay of his commitment pending the hearing and report of the Referee, then, on paying $2,000 toward arrears of support and maintenance payments, he may apply at Special Term for such stay and Special Term may render such order as is required in the interests of justice. Concur — Nunez, J. P., Kupferman, Murphy, Eager and Capozzoli, JJ.